       Case 1:17-cv-00930-SHR-EB Document 371 Filed 09/08/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                              :    No. 1:17-CV-0930
                                  Plaintiff :
                                            :    Judge Rambo
                     v.                     :
                                            :    Electronically Filed Document
                                            :
BRENDA TRITT, et al.                        :    Complaint Filed 05/26/17
                                Defendants :

               CORRECTED BRIEF IN SUPPORT OF MOTION
                     FOR SUMMARY JUDGMENT
       Defendants, Albert, Corby1, Dowd, Gregoire 2, Keller 3, Kostinko4, Marhelko,

Miller, Tomcavage, and Tritt, (“DOC Defendants”) of the Pennsylvania Department

of Corrections (“DOC” or “Department”) hereby seek to correct a statement in their

initial brief filed in support of their motion for summary judgment.

      Defendants mistakenly had indicated that CO Corby was not named as being

involved in any alleged wrongdoing in the amended complaint. (Doc. 338 at 14).

Nevertheless, CO Corby was named as CO “Korby” in the amended complaint. CO

Korby was identified in Paragraph 35 as having struck Plaintiff in the face while

Plaintiff was in the restraint chair (Doc. 11, ¶35) and then he was left in the restraint

chair for sixteen hours by Albert. (Doc. 11, ¶¶32-36). Thus, CO Corby joins in the


1
  Corby is named as “Karby” in the complaint.
2
  Gregoire is named as “Gregiore” in the complaint.
3
  Keller is named as “Kellar” in the complaint.
4
  Kostinko is named as “Kistinko” in the complaint.
       Case 1:17-cv-00930-SHR-EB Document 371 Filed 09/08/20 Page 2 of 3




arguments pertaining to alleged acts of force by the various Defendants in their initial

brief. (See Doc. 338 at 30-36).



                                                 Respectfully submitted,

                                                 JOSH SHAPIRO
                                                 Attorney General

                                       By:        /s/ Lindsey A. Bedell
                                                 LINDSEY A. BEDELL
Office of Attorney General                       Deputy Attorney General
15th Floor, Strawberry Square                    Attorney ID #308158
Harrisburg, PA 17120
Phone: (717) 772-3561                            KAREN M. ROMANO
                                                 Chief Deputy Attorney General
lbedell@attorneygeneral.gov

Date: September 8, 2020                          Counsel for Albert, Boyce, Corby, Dowd,
                                                 Gregoire, Keller, Kostinko, Marhelko,
                                                 Miller, Tomcavage and Tritt




                                             2
      Case 1:17-cv-00930-SHR-EB Document 371 Filed 09/08/20 Page 3 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                             :    No. 1:17-CV-0930
                                 Plaintiff :
                                           :    Judge Rambo
                      v.                   :
                                           :    Electronically Filed Document
                                           :
BRENDA TRITT, et al.                       :    Complaint Filed 05/26/17
                               Defendants :

                           CERTIFICATE OF SERVICE
      I, Lindsey A. Bedell, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on September 8,

2020, I caused to be served a true and correct copy of the foregoing document

titled to the following:

VIA HAND DELIVERY 5

Warren Easley KA-1544
SCI Forest
PO Box 33028
Pro Se Plaintiff
                                             _/s/ Lindsey A. Bedell
                                             LINDSEY A. BEDELL
                                             Deputy Attorney General




5
  This alternative method of service through staff of the DOC is being used as a
result of the COVID-19 emergency.
